 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDNelson & Hanson Boat WorksPacific Boat Sales & ServicePortage Bay Co.Skansie Shipbuilding Corp.Tacoma Marine BasinTripple & Everett Marine WaysWashington Boat CenterYoungquiest Boat Works(b) they are no longer engaged in marine repair orconstruction:,Glein Boat LandPleasurecraft Boat BuildersPuget Sound Marina, Inc.Black Ball Ferry Lines (operated by the State ofWashington)(c) they do not employ carpenters:Violet Beck and William Beck, d/b/a Dahl-Beck ElectricCompany(d) they are primarily an uptown machine shop :Carmac Shipyards, Inc.PAUL W. SPEER, PAUL W. SPEER, INC.andPAUL ESPARZAINTERNATIONAL HOD CARRIERS' AND LOii_IION L.1aoRERs' UNIO_\' OFAMERICA, LOCAL 300, AFLandLos ANGELESBUILDINGAND CON-STRUCTION TRADESCOUNCILandPAUL ESPARZA.CasesNos.21-CA-844and21-CB-276.February 21,1952Decisionand OrderOn June 13, 1951, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take such affirmative action as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents and the General Counsel filed exceptions to the IntermediateReport and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerittthe hearing and finds that no prejudical error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the cases and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications :98 NLRB No. 40. PAUL W. SPEER, INC.2131.The Trial Examiner found that by executing the agreement ofSeptember 26, 1949,1 the Respondent Speer violated Section 8 (a)(1) and (3) and the Respondent Council violated Section 8 (b) (1)(A) and (2) of the Act.While we agree generally with the TrialExaminer that the execution of a collective-bargaining agreementcontaining an illegal union-security clause is a violation of the Act,we are in' this instance precluded from making such finding byreason of the 6-month period of limitations as provided in Section10 (b) of the Act.-'The record-shows that the agreement herein wasexecuted more than 6 months before the filing of the charges on July10, 1950, and the service of the charges on July 12, 1950.Accordingly,the prohibition of Section 10 (b) of the Act applies so far as theexecution of the contract is concerned.However, the agreement was to be effective for a period of at leasta year from the date of its execution, a terns encompassing, and con-tinuing after, the Section 10 (b) statutory period.No evidencewas presented that the agreement had been either revoked or otherwiseterminated.In the circumstances, it is clear that the agreementcontinued in effect, and served no less as a restraint on employees'i ights to refrain from joining an organization after January 12, 1950,than it did at the time of its execution.3No more conclusive evidenceof this can be cited than the discrimination against Esparza, whichdiscrimination we find to be violative of the Act.We are therefore of the opinion that the continued effectivenessof the agreement with its unlawful union-security clause was aviolation of the Act from and after January 12, 1950, and thatthereby the Respondent Speer violated Section 8 (a) (1) and (3) ofthe Act, and the Respondent Council violated Section 8 (b) (1) (A)and (2) of the Act.4Like the Trial Examiner, we also find that thelespondent Union violated Section 8 (b) (1) (A) and (2) of the Act"by giving effect" to the agreement.2.We agree with the Trial Examiner's finding that RespondentSpeer violated Section 8 (a) (3) and (1) of the Act by his discrimi-natory refusal to hire Esparza.'The agreement provided in substance that the Employer and his subcontractors wouldemploy in all work performed under the jurisdiction of the Council and its affiliatedunions only members in good standing with the union that has jurisdiction over the workin accordance with the wage scales, classifications, and working rules of such unionsTheagreement also provided that the Employer should comply with the requirements of theCouncil and affiliatedunions forclea'eing workmen to the job before they are put to workthereon, and in the event the Council was unable to furnish competent mechanics in allbranches of the industry, then the Employer might employ whomever he chose, providedthe workmen first expressed their willingness to abide by the rules and regulations of theaffiliated union by filling out an application and paying the necessary feesYSeeCathey Lumber Company, 87NLRB 215'CfMonolith Portland CementCo , 94 NLRB 1358 ,Port Chester Electrical Construc-tion Corporation,97,,NLRB 354.AChilds Company,93 NLRB 281998666-1 ol. 98-33--13 214DECISIONS OF NATIONAL LABORRELATIONS BOARD3.In addition the Trial Examiner found, and we agree, that theRespondent Union's practice of requiring clearances prevented Esparzafrom being employed by the Respondent Speer, thereby restrainingand coercing Esparza in violation of Section 8 (b) (1) (A) of theAct.The Trial Examiner then concluded as a matter of law thatthe Respondent Union violated Section 8 (b) (2) "by causing Speer todiscriminate in regard to hire and tenure of employment" by givingeffect to the illegal agreement.We construe this conclusion of law asitfinding, which we adopt, that the Respondent Union, by its practiceof requiring Esparza's clearance pursuant to the agreement, causedSpeer to discriminate against Esparza, thereby violating Section8 (b) (2).The General Counsel excepted to the Trial Examiner's failureto recommend that the Respondent Council be held liable for the dig-crimination it "caused" Speer to visit on Esparza. Implicit in thisexception is an exception to the Trial Examiner's failure to makethe specific Section 8 (b) (2) and (1) (A) findings necessary tosupport his conclusion of law that the Respondent Council "caused"Speer to discriminate against Esparza.We find merit in this exception of the General Counsel.Althoughthe evidence in the record does not show that the Respondent Councilaffirmatively participated in the illegal practices involving Esparza,itdoes show that it executed the agreement providing for theestablishment and enforcement by the Respondent Union of suchpractices.Moreover, the record shows that one of the principal func-tions of the Respondent Council was to coordinate the activities of itsconstituent locals and to establish uniform terms and conditions ofemployment.Therefore, when the Council pursuing its normal func-tions executed the illegal agreement, it necessarily contemplated thatits affiliates would give effect to the illegal union-security provision,precisely as the Respondent Union did with respect to Esparza. Inthese circumstances, we regard the relationship between the Counciland each affiliate as that of cosponsors of the illegal agreement andpractices.Such cosponsorship, under well-established legal and equi-table principles, carries with it the responsibility of joint participantsnn a. common enterprise for one another's acts performed in furtheranceof the enterprise.5Accordingly, although the evidence in the record does not show thatthe Respondent Council was affirmatively associated with the events-leading to Respondent Speer's unlawful discriminatory refusal to hireEsparza, we find that because of its participation-in a common enter-1Oste-ink Construction Company,82 NLRB 228. As we find that the relationshipbetween the Respondent Council and the Respondent Union is that of joint participantsin a common enterprise, we do not adopt the Trial Examiner's finding that the RespondentCouncil executed the agreement as agent for the Respondent Union. PAUL W. SPBER, INC.215prise with the Respondent Union, the latter's conduct is to be imputedto the Respondent Council, and the latter's liability becomes the liabil-ity of the Respondent Council.°Moreover, and apart from other con-siderations, we find that the Respondent Council, by continuing thediscriminatory conditions of employment from and after January 12,1950, leading ultimately, as the Trial Examiner found, to the discrim-inatory refusal to employ Esparza, on well-established principles oflaw must be held responsible for the reasonably anticipated results ofits wrongful conduct.'We therefore find, on the basis of the forego-ing facts, that the Respondent Council "caused" Speer to discriminateagainst Esparza in violation of Section 8 (a) (1) and (3) of the Actand that it thereby violated Section 8 (b) (1) (A) and (2) of the Act.4.We do not find, as did the Trial Examiner, that Esparza wouldhave been employed until about July 18, 1950.The superintendentof the job credibly testified that on July 3, 1950, the day that Esparzaapplied for work, laborers, such as Esparza, were being hired only tohelp with stripping forms from newly poured concrete.This wascalled "emergency work" and lasted no longer than 4 days.When thestripping was finished, the services of the temporary, or "emergency,"laborers were terminated and the job was continued by the regularworking crew.The continuation of Esparza's services for more than4 working days rests on a series of hypotheticals : That a vacancywould have occurred at that time on the normal working force at thejob, that the foreman would have decided to fill this vacancy,8 and thatthe man chosen to fill this vacancy would have been Paul Esparza.While such a chain of events was possible, it was not sufficiently cer-tain to support a finding that Esparza's employment would have con-tinued beyond July 10, 1950.Accordingly, we find that Esparza'semployment would have terminated on July 10, 1950, and not on July18,1950, as found by the Trial Examiner, or on an indefinite future dateas urged by the General Counsel.The RemedyBecause it has been found that the Respondents Speer, the Union,and the Council have engaged in certain unfair labor practices, it willbe recommended that they cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies of the Act.As the practices of Speer and the Union as well as the Council pre-vented Esparza from being employed on the job, we shall order thatthey jointly and severally make hirri whole for any loss he may have6Cste,ink Construction Company,supra.7Chulds Company,supra;Consolidated Western Steel Corporation,94 NLRB 1590S In the week followingthe 3d of July,two laborers were hired and then eight weredischarged,indicatingthat therewas not enough work for the normal force. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuffered as a result thereof by paying to said Esparza an amountequal to that which he would have earned from July 3, 1950, to July10, 1950, the date when in the normal course of events he would havebeen laid off for lack of work, less his net earnings fl during saidperiod.OrderUpon the basis of the entire record in the case, and pursuant toSection 10 (b) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that :1.The Respondent Paul W. Speer, his agents, successors (includ-ing Paul W. Speer, Inc.), and assigns shall :a.Cease and desist from :(1)Maintaining, renewing, or enforcing provisions of any agree-ment with the Respondent Union, International Hod Carriers' andCommon Laborers' Union of America, Local 300, AFL, or with theRespondent Los Angeles Building and Construction Trades Council,or with'any other labor organization which requires his employees orprospective employees to join, maintain membership in, or procureclearance by, such labor organization as a condition of employment,unless such agreement is in conformity with Section 8 (a) (3) of theAct.(2)Encouraging membership in the Respondent Union, or in anyother labor organization of its employees by discriminatorily dis-charging or refusing to employ any employee or by discriminating inany other manner in respect to the hire and tenure of employment ofany employee or in respect to any term or condition of employment.(3) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Hod Carriers' andCommon Laborers' Union of America, Local 300, AFL, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in collective bargaining or othermutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.b.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Make whole the said Paul Esparza for any loss of pay he mayhave suffered by reason of the discrimination against him in the man-ner set forth in the section entitled "The Remedy," above.9Crossett Lumber Company,8 NLRB 440. Incomputing back pay, see F.W. WoolworthCompany,90 NLRB 289, to the extentapplicable here. PAUL W. SPEER, INC.217(2)Post at each construction site in conspicuous places includingall places where notices to employees or prospective employees arecustomarily posted, copies of the notice attached hereto and marked"Appendix A." 10Copies of said notice, to be furnished by the Re-gional Director for the Twenty-first Region, shall, after having beenduly signed by Speer and the Company's representative, be posted bythem immediately upon receipt thereof, and be maintained by them forsixty (60) consecutive days thereafter.Reasonable steps shall betaken by them to insure that said notices are not altered, defaced, orcovered by any other material.(3)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepseach has taken to comply herewith.II.The Respondent International Hod Carriers' and CommonLaborers' Union of America, Local 300, AFL, its officers, representa-tives, agents, successors, and assigns shall :a.Cease and desist from :(1)Maintaining, renewing, or enforcing provisions of any agree-ment between itself or the Los Angeles Building and ConstructionTrades Council on the one hand and Respondent Paul W. Speer orhis successor, Paul W. Speer, Inc., on the other hand, requiring em-ployees to join, maintain membership in, or procure clearance by, theRespondent Union as a condition of employment, unless such agree-ment is in conformity with Section 8 (a) (3) of the Act.(2) In any other manner causing or attempting to cause the Re-spondent Speer or his successor, Paul W. Speer, Inc., or any otheremployer, his or its officers, agents, successors, or assigns, to discrimi-nate against any employee or prospective employee in violation ofSection 8 (a) (3) of the Act.(3) In any other manner restraining or coercing employees-in theexercise of the rights guaranteed in Section 7 of the Act.b.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Make whole said Paul Esparza for any loss of pay he may havesuffered by reason of causing the discrimination against him in themanner set forth in the section entitled "The Remedy," above.(2)Post at its offices in Los Angeles, California, copies of thenotice attached hereto and marked "Appendix B." 11Copies of saidnotice, to be furnished by the Regional Director for the Twenty-10 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a decree of the United States Court of Appeals enforcing an Order."11Seefootnote 10, above. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDfirst Region, shall, after being duly signed by the Respondent Union'srepresentative, be posted by the Union, upon receipt thereof, and bemaintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to its members arecustomarily posted.Reasonable steps shall be taken by the Respond-entUnion to insure that said notices are not altered, defaced, orcovered by any other material.(3)Mail to the Regional Director for the Twenty-first Regionsigned copies of the notice attached hereto and marked "Appendix B,"for posting, Speer and his successor, Paul W. Speer, Inc., willing,in places adjacent to those where Respondent Speer and his successor,Paul W. Speer, Inc., post copies of Appendix A and for the sameperiod of time.Copies of said notice, to be furnished by the RegionalDirector for the Twenty-first Region, shall, after having been dulysigned by the Union's representative, be forthwith returned to saidRegional Director for such posting.(4)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.III.The Respondent Los Angeles Building and ConstructionTrades Council, its officers, representatives, agents, successors, andassigns, shall :a.Cease and desist from :(1)Maintaining, renewing, or enforcing the provisions of any agree-ment with the Respondent Speer, his successor, Paul W. Speer, Inc.,or any other employer, requiring employees to join, maintain theirmembership in, or procure clearance by, the labor organizations orany of them on behalf of whom said Council acts, unless such agree-ment is in conformity with Section 8 (a) (3) of the Act.(2) in any other manner causing or attempting to cause the Re-spondent Speer or his successor, Paul W. Speer, Inc., or any otheremployer, his or its officers, agents, successors, or assigns, to discrimi-nate against any employee or prospective employee in violation ofSection 8 (a) (3) of the Act.(3) In any other manner restraining or coercing employees inthe exercise of the rights guaranteed in Section 7 of the Act.b.Take the following affirmative action which the Board findswill effecutate the policies of the Act :(1)Make whole said Paul Esparza for any loss of pay he may havesuffered by reason of causing the discrimination against him in themanner set forth in the section entitled "The Remedy," above.(2)Mail to the Regional Director for the Twenty-first Regionsigned copies of the notice attached hereto and marked "Appendix PAUL W. SPEER, INC.219C," 1 for posting in places adjacent to those posted for the Respond-ent Union.Copies of said notice, to be furnished by the RegionalDirector for the Twenty-first Region, shall, after having been dulysigned by the representatives of the. Respondent:Council, be- forth-with returned to said Regional Director for such posting.(3)Mail to each of the labor organizations represented by Councila copy of Appendix C hereto attached with the request that said labororganizations post such notice immediately upon receipt thereof andmaintain it for sixty (60) consecutive days thereafter, in a con-spicuous place where notices to members are customarily posted; andfurther request that such labor organizations take reasonable stepsto insure that such notices are not altered, defaced, or covered by anyother material.(4)Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this Order what stepsit has taken to comply herewith.MEMBER HOUSTON took no part in the consideration of the aboveDecision and Order.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that :WE WILL NOT maintain, renew, or enforce any agreement withLos ANGELES BUILDING AND CONSTRUCTION TRADES COUNCIL orINTERNATIONAL HOD CARRIERS' ANDCOMMONLABORERS' UNIONOF AMERICA,LOCAL 300, AFL, or any other labor organization,which requires our employees or prospective employees to joinor maintain their membership in, or procure clearance by, suchlabor organizationsas a condition of employment, unless suchagreement is in conformity with Section 8 (a) (3) of the NationalLabor Relations Act, as amended.WE WILL NOT interfere with, restrain, or coerce our employeesin the exercise of the right to self-organization, to form labororganizations,to join or assist INTERNATIONAL HOD CARRIERS' ANDCOMMON LABORERS' UNION OF AMERICA, LOCAL 300, AFL, or anyother labor organization, to bargain collectively through repre-12 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a decree of the United States Court of Appeals enforcing an Order." 220DECISIONSOF NATIONAL LABORRELATIONS BOARDsentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.The undersigned, PAUL W. SPEER, will make whole PAULESPARZA for any loss of pay suffered as a result of the discrimina-tion against him.All our employees are free to become, to remain, or to refrainfrom becoming or remaining members of, INTERNATIONAL HODCARRIERS'AND COMMON LABORERS' UNION OF AMERICA, LOCAL 300,AFL, or any other labor organization, except to the extent thatthis right may be affected by an agreement in conformity withSection 8 (a) (3) of the Act.Dated --------------------PAUL W.SPEER,PAUL W.SPEER, INC.,By ---------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members that :WE WILL NOT maintain, renew, or enforce any agreement withPAUL W. SPEER or his successor, PAUL W. SPEER, INC., or anyother employer, which requires employees or prospective em-ployees to join, maintain membership in, or procure clearanceby, this labor organization as a condition of employment, unlesssuch agreement is in conformity with Section 8 (a) (3) of theNational Labor Relations Act, as amended.WE WILL NOT cause or attempt to cause PAUL W. SPEER, hissuccessor, PAUL W. SPEER, INC., or any other employer, his or itsofficers, agents, successors, or assigns, to discriminate againstany employee or prospective employee in violation of Section8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees or prospective em-ployees in the exercise of the rights guaranteed in Section 7 ofthe Act. PAUL W. SPEER, INC.221WE WILL make whole PAUL EsPARZA for any loss of pay liemay have suffered as a result of the discrimination againsthim.INTERNATIONALHODCARRIERS' ANDCoDI\IONLABORERS"UNION OFAMERICA,LOCAL 300, AFL,By ----------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix CNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard,-and in order to effectuate the policies of the National LaborRelations Act, we hereby-notify our members that :WE WILL NOT maintain, renew, or enforce any agreement withPAUL W. SPEER, his successor, PAUL W. SPEER, INC., or anyother employer, which requires employees to join, maintain mem-bership in, or procure clearance by, any labor organization as acondition of employment, unless such agreement is in conformitywith Section 8 (a) (3) of the National Labor Relations Act, asamended.AVE WILL NOT cause or attempt to cause PAUL W. SPEER, hissuccessor, PAUL W. SPEER, INC., or any other employer, his or itsofficers, agents, successors, or assigns, to discriminate againstany employee or prospective employee in violation of Section8 (a) (3) of the Act.AVE WILL NOT restrain or coerce employees or prospective em-ployees in the exercise of the rights guaranteed in Section 7 ofthe Act.WE WILL make whole PAUL ESPARZA for any loss of pay hemay have suffered as a result of the discrimination against him.Los ANGELES BUILDING AND CONSTRUCTIONTRADES COUNCIL,By -----------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDIntermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a second amended charge filed by Paul W. Esparza, an individual, onOctober 20, 1950, againstPaulW. Speer, Inc., hereinafter called the Company,and upon another second amended charge filed by said Esparza on the same dayagainst International Hod Carriers' and Common Laborers' Union of America,Local 300, AFL, and Los Angeles Building and Construction Trades Council,herein called Union and Council respectively, the General Counsel for the Na-tional Labor Relations Board,' by the Regional Director for the Twenty-firstRegion (Los, Angeles, California), issued his complaint, 'dated December 5, 1950,alleging that the corporate respondent, Paul W. Speer, Inc., hereinafter calledthe Company, had engaged in and was engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) of the Labor Management RelationsAct, 1947, 61 Stat. 136, herein called the Act, and alleging that the Union andCouncil had engaged in and were engaging in unfair labor practices within themeaning of Section 8 (b) (1) (A) and (2) of the Act, and that all such unfairlabor practices were unfair labor practices within the meaning of Section 2 (6)and (7) of the Act. By order of the Regional Director dated December 5, 1950,the cases were consolidated for the purpose of hearing.Copies of said order,of the complaint, of notice of hearing, and of the respective charges were servedupon the parties.With respect to the unfair labor practices the complaint alleges insubstancethat the Company, the Council, and the Union (through the Council)had enteredinto and were giving effect to an illegal and invalid collective-bargaining agree-ment which required that all employees of the Company and of subcontractorsof the Company be and remain members of unions affiliated with the Counciland ,vbich provided that the Company would "comply with the requirements ofthe Council and its affiliated unions for clearing workmen for the job beforeworkmen are put to work thereon " It further alleged in substance that theCompany on about July 3, 1950, refused to employ Paul Esparza unless he ob-tained a clearance from the Union and because he had not obtained such clear-ance ; and that the Union on about July 3, 1950, and thereafter refused to givesaid Esparza a job clearance slip which was required as a condition of employ-ment under the invalid provisions of said contract.Paul W. Speer, an individual, hereinafter called Speer, joined in an answerfiled by the Company on December 15, 1950. In this answer the Company deniedthat it was in any way connected with the matter alleged in the complaint.Speer, in this answer, claimed to be the proper respondent, and as such admittedthat he had made a contract containing the provisions alleged in the complaintbut denied that it was illegal or invalid and he denied that he or anyone withauthority to act on his behalf had refused to employ said Esparza under colorof any illegal or invalid contract.The answer of the Union, riled December 18,1950, denied the commission of the alleged unfair labor practices.The Councilfiled an answeron December 28, 1950, denying the commission of any unfairlabor practices.The three answers raised objection to jurisdiction of the Boardon the basis of commerce.Pursuant to notice, a hearing was held on January 26 and 30, 1951, at LosAngeles, California, before me, the duly designated Trial Examiner.The charg-ing party appeared for himself.The other parties were represented by counsel.'Herein called General Counsel and Board, respectively.Counsel appearing at thehearing on behalf of the General Counsel also will be referred to as General Counsel. PAUL W.SPEER, INC.223The charging party participated only as a witness.All the other parties par-ticipated in the hearing and were afforded opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issues.At the close of his case, the General Counsel moved to amend the complaint byadding the name of Paul W. Speer, an individual, as a respondent. The motionwas granted, Speer having already appeared, answered, and waived service ofnotice.'At the same time the Union moved to dismiss the complaint for want ofjurisdiction and on the merits, and counsel for the Company and for Speer in-dividually also moved to dismiss for want of jurisdiction in the sense that he wasnot engaged in a business affecting interstate commerce.Ruling was reservedthereon until after the remainder of the evidence was inAt the close of theevidence, the Union renewed its notion to dismiss.After hearing oral argument,1 granted the motions to dismiss on the ground that, although the operations ofSpeer were substantial and not wholly unrelated to interstate commerce, itwould not effectuate the policies of the Act for the Board to take jurisdiction. Idid not rule on the motion to dismiss on the merits.On May 4, 1951. following a request for review by the General Counsel, theBoard rendered a decision 3 in which it held that it would effectuate the policiesof the Act to assume jurisdiction in this case, reversed the order dismissing thecomplaint, and remanded the above-entitled cases to the undersigned for appro-priate action, including the preparation and issuance of an Intermediate Reportand Recommended Order. The undersigned served notice on the parties thatbriefs or proposed findings of fact and conclusions of law or both might be filed,with him on June S.None was received by that date.Upon my observation of the witnesses and upon the entire record in the case,1make the following :FINDINGS OF FACT1.THE BUSINESSOF SPEER AND THE COMPANYBefore September 26, 1949, Speer was engaged in the general contracting busi-ness as a partner in a firm doing business under the name of Structon. Afterdissolution of the partnership he continued in the same business individuallyunder his own name. During the year 1950 Speer, as an individual, had a con-tract for the construction of a community auditorium for the county of LosAngeles at a cost of $165,284.78 which he completed in August 1950; a contractto build additions and alterations to the Los Angeles plant of the General PaintCorporation (a company doing an interstate business on a substantial scale)at a cost of $278,342.07 which construction was nearly completed at the date ofthe hearing ; ' and a contract to build a health center building for the Los AngelesParent-Teachers Association (the place where the charging party sought em-ployment) at a cost of about $499,476, which work was about 75 percent com-3From the evidence, it appeared that Sneer was the one whose conduct was complainedof in the charge and complaint and that the Company was named a respondent orig-inally through confusion of identities.Although I believe that the proper motion shouldhave been to strike the "Inc." from the name of the Respondent named in the complaint,as In the case of a misnomer, rather than to add Speer as a Respondent, I considered themotion made by the General Counsel to be intended to have the same effect as a motionto amend as to the name of the Respondent. I have, therefore, deemed the Company, to beaffected by these proceedings only as a successor to Speer's businessAs Speer is presidentand was, at the time of the hearing, sole owner of the Company, so close an identity existsbetween them that the Company could be deemed his alter ego, justifying the naming ofboth as though they were a single respondent.3 94. NLRB 317.4 It was on the basis of this contract that the Board assumed-jurisdiction. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDpleted at the time of the hearing. These are the only contracts undertakenby Speer individually. In the summer of 1950, after July, the Company wasincorporated, but it did not take over any of the foregoing contracts; it tookonly pew contracts thereafter made.Although the Company did not take overany of the contracts made by Speer, it continued with the same staff of employeesand used such of them as were not working on Speer's contracts. Also, pre-sumably, it will benefit by the good will of the business of the man whose nameit bears.The Board has, as previously stated, found Speer to be engaged incommercewithin the meaning of the Act.H. THE ORGANIZATIONS INVOLVEDInternational Hod Carriers' and Common Laborers' Union of America, Local300, AFL, and Los Angeles Building and Construction Trades Council are labororganizations admitting to membership, or representing employees of, Speer andthe Company.III.THE UNFAIRLABOR PRACTICESA. The closed-shop cmi ti act,On September 26, 1949, Speer entered into an agreement with the Council ofthe 12 southern Californiacounties,agreeingto employ or cause to be employedupon any and allwork which came under the jurisdiction of the Council, and onallworkperformedby him or his subcontractors within the jurisdiction of theCouncil and affiliated unionsonly members in good standing in the organization"to which the work properly belonged," in accordance with the wage scales,classifications, and working rules of the union having jurisdiction ; and agree-ing that before starting work within the jurisdiction of the Council he would getin touch with the Council in the jurisdiction where the w-oik was to be performed,and would comply with the requirements of the Council and its affiliated unionsfor clearing workmen to the job before they were put to work thereon.The execution of thisagreementis in itself a violation of Section 8 (a) (1) and(3) of the Act by Speer and a violation of Section 8 (b) (1) (A) and (2) of theAct by the Council.5 This contract was made by the Council on behalf of theUnion 6 andthe latter gave effect to it by its practice of issuing clearance slipsto workmen and by the practice of the Union's business agent in checking menon thejob.Hence I find that, in executing the illegal closed-shop contract, theCouncil actedas agent forthe Union and the Union by giving effect thereto haslikewise violatedSection 8(b) (1) (A) and (2) of the Act.In the summer of 1950 Speerwas constructing a building known as the Parent-Teachers Association Medical Health Center, hereinafterreferred to as theP. T A. buildingOn July 3, 1950, Paul Esparza applied at the site of the workfor a job. JamesMcIntosh, the timekeeper, who had authority to employlaborersat the instructions of the foreman or superintendent, having such in-structions to hire a few men for emergencywork, in conformity with his instruc-tions in such cases, andin conformity with Speer's agreement with the Council,gaveEsparza a note requestinga clearance for him and told him to take it to6NewYoi kState Eni ploiners Association, Inc,93 NLRB 127;Carpenter & Skaer, Inc,93 NLRB 188;ChildsCo., 93 NLRB 2816The International Union's constitution requires locals, of which the Respondent Unionhere is one,to affiliate with building and construction trades councils, and the local con-stitution requires such affiliationThe constitution of the International gives the Counciljurisdiction and control over all matters relating to agreements with employers for workwithin its territorial jurisdicton. PAUL W. SPEER, INC.225the Union for clearance so that he could go to work that morning.Esparza tookthe note to the headquarters of the Union for the purpose of following the usualprocedure of procuring a clearance slipSamuel Jefferson,the agent in whosedistrict the P. T. A. building was situated,was not present at the union hall atthe time, and the secretary to the field manager told Esparza that he would notbe in until 9 or 10 a. in.Esparza showed his note to the secretary and waited foran hour or two, but as he had expected to start on the jot) at 8 a m.. he became-impatient and left.On July 5 he returned to the Union againHe again was'unsuccessful because of the absence of JeffersonThe testimony of the field-manager's secretary and of the business agent was at variance as to the needfor the business agent's approval of the man bringingthe slipTheagent testi-fied that it was not necessary, but the secretary testified that she always referredthem to him for approval before sending the man to the dispatcher.When Esparza failed to get his clearance, he went to the Regional Office ofthe Board where he was told that he did not have to be cleared and to go backand tell the Union that he was going to complain to the Board. Esparza re-turned to the union ball and spoke to Ray Waters, the Union's financial secre-tary, giving him this message.Esparza testified that Waters told one Martinthat Esparza had paid his dues and should be cleared and that Martin had saidthat Jefferson said "No " I do not find that J6-terson in fact said so but Ifind that Esparza had good reason to believe that he would not be cleared forthe 1' T. A. job.Waters admitted that Esparza had told him where he wantedto go to work and that he told Esparza that was in Jefferson's territory and thatJefferson would soon be coming in. If Jefferson's approval had not been needed,Waters could have sent Esparza direct to a dispatcher to get clearance.Esparza returned to the Parent-Teachers job and told McIntosh that the Boardagent had told him he did not need a clearance.McIntosh,however, refused toput Esparza on the job without a clearance from the Union.On the foregoing facts it is plain that Speer discriminated against Esparzabecause he had not been cleared by the Union, thereby interfering with, re-straining,and coercing employees in the exercise of the rights guaranteed inthe Act, in violation of Section 8 (a) (1) and (3) of the Act.Although I find that 'the evidence does not establish a final refusal by theUnion to issue a clearance to Esparza,I conclude and find that the Union'spractice of requiring clearances and its insistence that Jefferson alone could clearEsparza prevented the latter from being employed on July 3 and 5 and thattheUnion thereby restrained and coerced Esparza in violation of Section8 (b) (1) (A) of the Act?IV. TRIP EFFECTOF THE UNFAIRLABOR PRACTICESUPON COMMERCEThe activities of Speer set forth in Section III, above,occurringin connectionwith his operations described in Section I, above, have a close, intimate, and sub-stantial relation to trade, traffic,and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYSince it has been found that the Respondents Speer, the Union, and the Coun-cil have engaged in certain unfair labor practices, it will be recommended thatthey cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Inasmuch as the practices of Speer and theTSeeAmerican Pipe and SteelCorp,93 NLRB54.Pinkerton National DetectiveAgency,90 NLRB 205 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion prevented Esparza from being employed on the job, it will be recom-mended that they jointly and severally make him whole for any loss he mayhave suffered as a result thereof by paying to said Esparza an amount equalto that which he would have earned from July 3, 1950, to July 18, 1950, thedate when in the normal course of events he would have been laid off for lackof work, less his net earnings' during said period. That he was hired fortemporary work is plain, but the exact time during which his employment mighthave continued is somewhat speculative.There was evidence, however, thatwould justify a finding that he would have been employed until about July 18,and I so find.'CONCLUSIONS OF LAW1.InternationalHod Carriers' and Common Laborers' Union of America,Local 300, AFL, and Los Angeles Building and. Construction Trades Council arelabor organizations within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Paul-Esparza and other employees, by executing and giving effect to an illegal closed-:shop contract, thereby encouraging membership in the Union, Speer has engagedin and is engaging in unfair labor practices within the meaning of Section:8 (a) (3) of the Act.3.By the conduct stated in paragraph 2, above, Speer has interfered with,restrained, and coerced his employees in the exercise of the rights guaranteedin Section 7 of the Act in violation of Section 8 (a) (1) of the Act.4.By causing Speer to discriminate in regard to hire and tenure of employ-ment of employees in violation of Section 8 (a) (3) of the Act by means of anunlawful closed-shop contract executed by the Council and given effect by theUnion, the Union and Council each has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (b) (2) of the Act.5.By restraining and coercing employees in the exercise of the rights guaran-teed in Section 7 of, the Act, as herein found, the Union and the Council eachhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]sCrossett Lumber Company,8 NLRB 440.sSince thereisnoshowing that the Council participated in the conduct affectingEsparza, it will not be recommended that it participatein making himwhole.SeeNew YorkState Employers Association,Inc.,93 NLRB 127.In computing back pay, seeF.W. WoolworthCompany,90 NLRB 289, to the extentapplicable here.AMERICAN MANUFACTURING COMPANY OF TEXASandUNITED STEEL-WORKERS OF AMERICA, CIO.Case No. 16-CA-233.February 21,1952Decision and OrderOn June 6, 1951, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in, and was engaging in, certain unfair labor98 NLRB No. 48.